202 S.W.3d 56 (2006)
STATE OF MISSOURI, Plaintiff/Respondent,
v.
TIMOTHY WHITNEY, Defendant/Appellant.
No. ED 86055
Missouri Court of Appeals, Eastern District, Division Four.
September 26, 2006
Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for respondent.
William J. Swift, Assistant Public Defender, Columbia, MO, for appellant.
Before Roy L. Richter, P.J., Kathianne Knaup Crane, J., and Sherri B. Sullivan, J.

ORDER
PER CURIAM.
Defendant, Timothy Whitney, appeals from the judgment entered on a jury verdict finding him guilty of statutory rape in the first degree, in violation of section 566.032 RSMo (2000). The trial court sentenced him to ten years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).